DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 remain in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the terms “predetermined”, “desired” are vague and indefinite as to what is encompassed by the terms.  The term “high” is a relative term which renders the claim indefinite as the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 2, the term “desired” is vague and indefinite as to what is encompassed by the term.  The term “hardness” is a relative term which renders the claim indefinite as the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear when the annealing process is taking place.  After rinsing?  After baking?  After sealing?  Clarification is requested
Regarding claim 3, The claim is confusing as to whether step f and step g are one and the same or additional process steps as they both recite cooling after annealing? The term “annealing process” lacks antecedent basis as the claim recites a “baking step”.  the term “desired” is vague and indefinite as to what is encompassed by the term.  The term “hardness” is a relative term which renders the claim indefinite as the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 4, the claim is confusing as to whether or not there are two “sealing” steps.  The term “if” renders the claim indefinite as the claims is not clear “if” the article is a container.  Clarification is requested.
Regarding claims 5-8, the term “using” is confusing and unclear.  The Examiner suggest deleting the ambiguous term and reciting “said article is….”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara (3,052,569) in combination with Jian (6,656,857) and Richter et al. (1,971,274).
McNamara (3,052,569) teaches method of coating milk containers whereby a mixture of waxes is prepared (step a) and coated on a container comprising fibrous cellulosic sheets by immersion in a molten wax coating (step b), draining off excess and cooling to solidify and harden the wax coating (step f) (pg. 1, line 20 – pg. 5, line 15).
McNamara (3,052,569) fails to teach a rinsing step with water and baking with blown hot air.
Jian (6,656,857) teaches a similar process of coating wax on a paper product, i.e. cellulosic by coating with wax and using a water washing step (step c) and a heating step (step e) to remove unwanted solvent and to stabilize the wax coating (col. 3, line 25 – col. 6, line 50).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed inventio to have modified McNamara (3,052,569) process to include a water rinsing step ad baking in hot air as evidenced by Jian (6,656,857) with the expectation of achieving the claimed wax coating and removal of unwanted solvent and material on the cellulosic substrate.
McNamara (3,052,569) in combination with Jian (6,656,857) fail to teach repeating the submerging coating step and washing.
Richter et al. (1,971,274) teaches coating paper with wax and impregnating the paper by an additional waxing step (col. 2, lines 1-25).  The Examiner takes the position that an additional rinsing step would also be repeated to remove solvent from the second wax coating.
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified McNamara (3,052,569) in combination with Jian (6,656,857) process to include repeating the coating and washing steps as evidenced by Richter et al. (1,971,274) with the expectation of producing the desired thickness required.
Regarding claim 1, McNamara (3,052,569) teaches steps a,b and f.  Jian (6,656,857) teaches steps c and e.  Richter et al. (1,971,274) teaches step d.
Regarding claim 2, Jian (6,656,857) teaches the heating step to stabilize the coating and solidifying the coating by removal with warm air (col. 5, line 55 – col. 6, line 15).  The use of a heating, step, baking step or claimed annealing step would be a matter of design choice by one practicing in the art knowing that a post-treatment step with heat solidifies and stabilizes the coating.
Regarding claim 3, McNamara (3,052,569) teaches a cooling step is used to harden the coating to produce a protective coating.
Regarding claims 4 and 5, McNamara (3,052,569) teaches a container which is inclusive of the claimed bottle (col. 1, lines 9-30).
Regarding claims 7 and 8, Richter et al. (1,971,274) using pulp as the material to be wax coated (pg. 1, lines 100-110).
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McNamara (3,052,569) in combination with Jian (6,656,857) and Richter et al. (1,971,274) further in combination with DE 4303835.
Features detailed above concerning the teachings of McNamara (3,052,569) in combination with Jian (6,656,857) and Richter et al. (1,971,274).
McNamara (3,052,569) in combination with Jian (6,656,857) and Richter et al. (1,971,274) fails to teach the article to be wax coated is a paper tube.
DE 4303835 teaches a tubular sleeve comprised of cellulose that is coated with wax.
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified McNamara (3,052,569) in combination with Jian (6,656,857) and Richter et al. (1,971,274) process to coat a tubular cellulose/paper substrate with wax as evidenced by DE 4303835 with the expectation of improving the moisture resistance as well as the strength of the paper tube with a wax coating thereon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715